I agree that Plaintiff-Appellant, Annie Lewis, assumed a burden of proof with respect to her fraud claim against Defendant-Appellee, Cora Diggs, that Lewis is unable to satisfy because she cannot show that Diggs had actual or constructive notice of the defects alleged.  However, the fact that Diggs accepted five hundred dollars from the seller might demonstrate a breach of the fiduciary duty she owed Lewis, as well as a dual agency.  See, 3 Ohio Jurisprudence 3d, Agency, Sections 101, etseq.  Absent such claims for relief, however, summary judgment was proper.
Copies mailed to:
Aaron G. Durden
Thomas H. Pyper
Hon. Mary E. Donovan